DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/22 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  In Line 4, a comma and the word --and-- should be added immediately following the second instance of the word “branches”.  In Line 5, the limitation --one or more-- should be added before the word “branches”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In Line 4, the limitation --one or more-- should be added before the word “branches”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In Line 8, the words --and wherein-- should be added after the comma. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In Line 5, the words --upper and lower-- should be added before the word “surfaces”. Appropriate correction is required.
Claims 19 & 20 are objected to because of the following informalities:  In Line 1, a comma should be added after each instance of number “1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 at Lines 2-3 recites the limitation “wherein said flat surface twists around the longitudinal axis of the surface projection.” Which seeks to introduce new matter as the specification does not disclose this limitation and the drawings do not clearly depict an embodiment where the flat surface of the surface projections twist around a longitudinal axis of the surface projection. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein said surface scaffold is defined by a lattice structure having two distinct layers of surface scaffold comprising an upper layer and a lower layer, each layer comprised of linear segments arranged as a single unit with portions of the linear segments arranged to intersect other linear segments, the linear segments joined at the intersections to create a lattice structure, and wherein the spaces between the intersections defining the one or more pores of each scaffold layer are a different size.” which renders the claim indefinite as Claim 1 previously recites that the ‘said upper surface or said lower surface having a surface scaffold defined by a plurality of surface projections arranged to define one or more pores,’. It is unclear if the lattice structure of claim 9 is the same lattice structure recited in claim 1, or if claim 9 is further defining that upper and lower layers of the scaffold each include their own respective scaffolds and there are multiple lattice structures. Furthermore, in Line 8, there is insufficient antecedent basis for the limitation “the one or more pores of each scaffold layer’. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 12-13, 16-18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (US PG Pub No. 2018/0193152).
Regarding Claim 1, Bauer et al. discloses a surgical implant (spinal cage 9”, Fig. 11C and 12 & 14, Paragraphs [0069-0071]) having a unique surface pattern comprising: an interbody spacer (body of 9”, Fig. 11C) body having a distal end (far end opposite 94, Fig. 11C), a proximal end (end having attachment hole 94, Fig. 11C), an upper surface (top surface) and a lower surface (bottom surface), said upper surface having a surface scaffold (inner core 91 is formed by the porous structure seen in Figs. 12 & 14) defined by a plurality of surface projections arranged to define one or more pores (see diamond-like structure of Fig. 12, Paragraph [0060]), wherein the plurality of surface projections comprise linear segments arranged as a single unit with portions of the linear segments arranged to intersect other linear segments, the linear segments joined to the other linear segments at the intersections defining a lattice structure (Fig. 12), wherein spaces between the intersections define the one or more pores, at least a portion of the surface projections including a flat surface extending along the length of at least one side of the projection (Fig. 12).
Regarding Claim 7, Bauer et al. discloses wherein a portion of said surface projections comprise a single linear segment which branches off into one or more branches, and said branches further branch off into one or more linear segments (One of the linear segments of the porous diamond-like structure of Fig. 12 can be considered the single linear segment which branches off into more branches). 
Regarding Claim 8, Bauer et al. discloses wherein the one or more branches have additional sub-branching (When the pattern of the porous diamond-like structure repeats layer by layer, the branches branch off into more sub-branches. Figs. 12 & 14).
 Regarding Claim 12, Bauer et al. discloses wherein said surface scaffold includes at least one pore (Fig. 12) surrounded by linear segments so that it is disconnected from adjacent pores defining a closed pore (Fig. 14).
Regarding Claim 13, Bauer et al. discloses wherein the surface scaffold comprises multiple independent pores (Fig. 14) formed at different heights with respect to the upper and lower surfaces of the interbody spacer (Fig. 12). 
Regarding Claim 16, Bauer et al. discloses wherein said interbody spacer is made from titanium (Paragraph [0028]).
Regarding Claim 17, Bauer et al. discloses wherein said proximal end is configured to interact with or secure to an insertion tool (attachment hole 94 is configured with an internal thread for secure attachment to a holding instrument having a counter-thread., Paragraph [0069]).
Regarding Claim 18, Bauer et al. discloses wherein said distal end comprises one or more angled surfaces (angled walls forming recesses 93, Fig. 12) forming a tapered portion (93).
Regarding Claim 20, Bauer et al. discloses wherein each surface projection includes more than one flat surface (flat side surfaces of each projection, Fig. 12) positioned adjacently with respect to each other and positioned around the longitudinal axis of the respective surface projection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US PG Pub No. 2018/0193152) in view of Asaad (US PG Pub No. 2018/0104063).
Regarding Claims 14-15, Bauer et al. discloses wherein said interbody spacer body upper surface comprises an opening sized and shaped to expose an interbody spacer body internal cavity, said interbody spacer body internal cavity sized and shaped to receive or hold bone growth material, and wherein said interbody spacer body lower surface comprises an opening sized and shaped to expose an interbody spacer body internal cavity, said interbody spacer body internal cavity sized and shaped to receive or hold bone growth material.
Asaad discloses a porous spinal implant (10, Figs. 1-2) comprising porous upper and lower bone-contacting surfaces (10T, 10B, Paragraph [0058]), left and right side walls (10S1, 10S2), and proximal and distal end walls (Fig. 1), wherein an aperture (26) is formed through both the upper and lower bone-contacting surfaces (Paragraph [0058]) so that graft material or other substances designed to encourage bone ingrowth into the cavities (26) can be received to facilitate fusion with adjacent bone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the upper and lower surfaces to each include a graft aperture for insertion of graft material therein as taught by Asaad in order to provide the implant with an additional means for bone ingrowth and fusion with adjacent vertebra after implantation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775